Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABILITY NOTICE

Allowable Subject Matter

1.  	The following is an Examiner’s statement of reasons for allowance: 

The prior arts of record teaches the technique of a device (e.g., user equipment (UE))  that can transmit a request and receive a configurations information from a base station, however, the prior arts of record, either singularly or in combination, do not disclose or suggest that a UE can monitor different frequency D2D transmission signals, by using a measurement gap that it receives from a base station, after transmitting a configuration request to the base station, which includes information about a subframe bitmap of D2D resources, which in combination with the other claimed elements, makes independent claims 4, 5, 6, 7 , 8 , and 9 novel.  

Claim 19 is also allowed for being dependent on independent claim 4.


Conclusion

2.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830. The examiner can normally be reached on 9am-5pm.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 


/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477